Exhibit 10.3


TRUE RELIGION APPAREL, INC.


September 28, 2012


Lynne Koplin


Re:      Amendment to Employment Agreement


Dear Ms. Koplin:


Reference is made to that certain Employment Agreement, dated December 16, 2009,
by and between Lynne Koplin (“you”) and True Religion Apparel, Inc. (the
“Company”), as amended on August 13, 2010 and October 27, 2011 (the
“Agreement”).


The Company and you hereby agree to amend the Agreement such that the reference
to “ninety (90) days” in Section 3 of the Agreement is hereby deleted in its
entirety and replaced with “sixty (60) days”.


The intention of this letter agreement is solely to extend by 30 days the date
by which notice of election not to extend must be given by either party under
Section 3 of the Agreement.  All other terms and conditions of the Agreement,
including the expiration date of the current term of the Agreement, shall remain
in full force and effect.  Therefore, following execution of this letter
agreement, you shall maintain your title and authority as President of the
Company and you and the Company shall be expected to continue fulfilling all of
your and our respective duties and responsibilities in accordance with the
Agreement.  You acknowledge that the Company cannot provide any assurances at
this time as to whether it will extend the term of the Agreement or elect not to
so extend. You represent and warrant to the Company that you have had an
opportunity to review this letter agreement with independent legal counsel, and
have executed this letter agreement based upon your own judgment and advice of
your independent legal counsel (if sought).


IN WITNESS WHEREOF, the undersigned have executed this letter agreement as of
the date first written above.
 
 
 

  True Religion Apparel, Inc.          
 
By:
/s/ Seth R. Johnson     Name:  Seth R. Johnson     Title:  Lead Director        
 


 
ACCEPTED AND AGREED TO:




/s/ Lynne Koplin                                                                
Lynne Koplin
 
 

 
 
 